Title: To George Washington from Edmund Randolph, 4 March 1794
From: Randolph, Edmund
To: Washington, George


          
            Sir
            Philadelphia March 4. 1794.
          
          I have to request you to issue a warrant on the treasury of the United States for the
            payment of so much of the sum, voted for the relief of the inhabitants of St Domingo, as
            you mean now to distribute. You will be pleased, sir, to
            recollect, that you determined the other day to apportion ten thousand dollars only.
            Since that time, a report has been made from Delaware, and an additional one from
            Connecticut, which will probably render it expedient to take for the former five hundred
            dollars, and for the latter One hundred dollars in addition, from the remaining five
            thousand dollars. I beg leave to suggest the following form of a
            warrant.
          United States March 4.
            1794.
          To the Secretary of the
            treasury.
          Pay to the Secretary of State, in pursuance of the act providing for the relief of such
            of the inhabitants of St Domingo, residing within the United States,
            as may be found in want of support, ten thousand six hundred dollars; to be by him
            remitted according to his report to me on the 27th day of february last, and his letter
            to me of this date.
          Given under my hand this fourth day of March 1794.
          I have the honor sir, to be with the highest respect yr mo. ob. serv.
          
            Edm: Randolph.
          
        